DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (“Chang”) US PG-Pub 2009/0267201.
Chang discloses (Figs 2-3 and ¶¶[0010, 0011and 0022]) a method of forming a coupler system, the method comprising forming a semiconductor wafer (e.g. element 11, ¶[0017]);                          forming an interconnect layer (e.g. annotated element INCT shown below) over the semiconductor wafer; physically securing a mounting surface of a connector (e.g. element 
Re claims 2 and 5, Chang discloses wherein physically/electronically securing/coupling the connector to the interconnect layer comprises forming a bond layer (e.g. element 17/27) over the interconnect layer (figs. 3A and 4).  
5.	Claim(s) 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Chang discloses (Figs 2-3 and ¶¶[0010, 0011and 0022]) a method of forming a coupler system, the method comprising forming a semiconductor wafer (e.g. element 11, ¶[0017]);                            forming an interconnect layer (e.g. annotated element INCT) over the semiconductor wafer;                  forming radio frequency (RF) circuitry (¶[0022]) over the interconnect layer; electronically                                               coupling the RF circuitry to the interconnect layer (¶[0024]) physically securing a mounting surface of a microwave connector (e.g. element 251a/251b) to the interconnect layer;                                     wherein the mounting surface comprises a signal pad (e.g. element 231); wherein the connector further comprises a coupling mechanism (e.g. annotated element CM shown below) -- note that, similar to Applicants, the Chang reference avoids employing printed circuit boards (PCBs)/wire bond connections -- configured to couple the microwave connector to a  cable (not shown); and electronically coupling the microwave connector to the interconnect layer through the signal pad (¶[0024]).  
Re claims 9 and 12, Chang discloses wherein physically/electronically securing/coupling the microwave connector to the interconnect layer comprises forming a bond layer (e.g. element 17/27) over the interconnect layer (figs. 3A and 4).  
6.	Claim(s) 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Chang discloses in (Figs 2-3 and ¶¶[0010, 0011and 0022]) a method of forming a coupler system, the method comprising forming a semiconductor wafer (e.g. element 11, ¶[0017]); forming an interconnect layer (e.g. annotated element INCT) over the semiconductor wafer; forming radio frequency (RF) circuitry (¶[0022]) over the interconnect layer; electronically coupling the RF circuitry to the interconnect layer (¶[0024]); physically securing a mounting surface of a microwave connector (e.g. element 251) to the interconnect layer; wherein the mounting surface comprises a signal pad (e.g. element 231); wherein the connector further comprises a coupling mechanism (e.g. annotated element CM shown below) -- note that, similar to Applicants, the Chang reference avoids employing printed circuit boards (PCBs)/wire bond connections -- configured to couple the microwave connector to a cable (not shown); and electronically coupling the microwave connector to the interconnect layer through the signal pad (¶[0024]); wherein the microwave connector and the interconnect layer are configured to couple electronic signals to the RF circuitry (Figs. 3A and 4).     
Re claims 16 and 19, Chang discloses wherein physically/electronically securing/coupling the microwave connector to the interconnect layer comprises forming a bond layer (e.g. element 17/27) over the interconnect layer (figs. 3 and 4). 
7.	Claim 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Chang discloses in figs. 2-4 a coupler system comprising: a semiconductor wafer (e.g. element 11, ¶[0017]); an interconnect layer (e.g. annotated element INCT) formed over the semiconductor wafer; and a connector (e.g. element 251a/251b) formed over the interconnect layer, wherein the connector comprises a mounting surface comprising a signal pad (e.g. element 231) that is physically secured and electronically coupled to the interconnect layer (Figs. 3 and 4), wherein the connector further comprises a coupling mechanism (e.g. annotated element CM shown below) -- note that, similar to Applicants, the Chang reference avoids employing printed circuit boards (PCBs)/wire bond connections (¶[0004]) -- configured to couple the connector to a cable (not shown).
8.	Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Chang discloses a coupler system comprising: a semiconductor wafer (e.g. element 11, ¶[0017]); an interconnect layer (e.g. annotated element INCT) formed over the semiconductor wafer; radio frequency (RF) circuitry (¶[0022]) electronically coupled to the interconnect layer; and a microwave connector (e.g. element 251) physically secured and electronically coupled to the interconnect layer, wherein the microwave connector comprises a coupling mechanism (e.g. annotated element CM shown below) -- note that, similar to Applicants, the Chang reference avoids employing printed circuit boards (PCBs)/wire bond connections --  configured to couple the microwave connector to a cable (not shown).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sherrer et al. (“Sherrer”) US PG-Pub 2014/0364015/Koepf (“Koepf”) USPN 5,138,436.
Re claims 3, 6, 10, 13, 17, 20, 23 and 25, Chang disclose the method of forming a coupler system as recited in the claim, but does not specifically disclose employing a solder layer. However, coupling a connector to a wafer as taught by Sherrer (Sherrer discloses (¶[0041]) employing a solder to connect a wafer to a connector a solder or Koepf (Koepf discloses wherein a connector is physically secured and electronically coupled to the interconnect layer by a structure comprising: a bond layer (e.g. element 23) over the interconnect layer; and an electrically conductive layer (e.g. solder bump shown in fig. 3) coupled to the bond layer) is conventional and well known in the art. 
 Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ solder. The motivation would be to improve the mechanical strength of the device.                                                
Re claims 4, 7, 11, 14, 18 and 21, Koepf discloses wherein physically securing the connector (e.g. element 31) to the interconnect layer (e.g. element 52) comprises applying a reflow operation to at least the solder layer (col. 9, lines 10-25). 


Response to Arguments
11.	Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
Applicant argues that the connectors mentioned in Chang are not a “coupling mechanism configured to couple the microwave connector to a cable” as recited in the claim, but instead connections between two different semiconductor layers later joined together (e.g., a package and substrate) and this deficiency is further exacerbated by the rejection, which does not recite a coupling of the connector to a cable, and instead admits that “configured to couple the connector to a cable” is not shown.
This is not persuasive because Chang discloses (Figs 2-3 and¶[0022]) a circuit side having a pattern of high-frequency transmission structures similar to one shown in FIG. 2A, which includes a signal line 231 and a ground bump 23 around the signal line 231 and conductive connectors 251a and 251b, wherein the connectors further comprises a coupling mechanism (e.g. annotated element CM shown below) configured to couple the connector to a cable (not shown). Note that as Applicants previously argued (see Applicant’s Remarks (page 11, lines 1-5) filed 11/27/17) the claims do not positively recite a cable, rather they recite that “the connector further comprises a coupling mechanism configured to couple the connector to a cable.” For comparison, see also annotated element CM which is equivalent to element 402A/Fig. 4A of the instant application.
Applicant further argues that when viewing Chang as a whole, it should be entirely clear that Chang does not contemplate having the alleged “coupling mechanism configured to couple the microwave connector to a cable.”
This is not persuasive because Chang suggests (¶[0024]) that the vertical transmission                         structure may be applied, for example but not limited to, the transmission  between microstrip line and strip line (often described as a coaxial cable).

    PNG
    media_image1.png
    999
    1005
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    609
    682
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED N SEFER/Primary Examiner, Art Unit 2893